Citation Nr: 1818847	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease and facet arthrosis, status post discectomy, fusion, and laminectomy, claimed as a back condition. 

2.  Entitlement to service connection for an ulcer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has experienced ulcers and back pain since his active service.  His current VA treatment records include notations for a history of ruptured peptic ulcer and treatment for low back pain.  The service treatment records contain several notations for back pain treatment and hospitalization for stomach cramps in February 1974.  The Veteran testified that he sought treatment at the VA Medical Center in Wichita, Kansas, in the early 1970s for ulcers and back pain.  He also sought private treatment for his back disability in the 1980s and 1990s.  These in-service and post-service treatment records have not been associated with the record.  A remand is necessary to obtain these records.  Lastly, the Veteran has not been afforded a VA examination to determine the nature and etiology of his ulcer.  A remand is also required to afford the Veteran a VA examination to determine the nature and etiology of his ulcers.
Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including VA treatment records from Wichita, Kansas from the 1970s.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his claimed ulcers.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the claimed ulcers were caused by the Veteran's active service.  

A rationale should be given for all opinions and conclusions rendered.  

3.  If and only if treatment records are obtained that relate to the Veteran's back disability, obtain an addendum medical opinion regarding the etiology of the Veteran's back disability.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion: 

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




